Citation Nr: 0905824	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.

(The issue of entitlement to waiver of recovery of an 
overpayment of an apportionment of the Veteran's VA benefits 
on behalf of his daughter [redacted] in the calculated amount of 
$762.00 will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection is in effect for end stage renal 
disease, rated as 100 percent disabling; diabetes mellitus, 
rated as 20 percent disabling, hypertension, rated as 10 
percent disabling and high frequency hearing loss of the left 
ear and erectile dysfunction, each rated noncompensable. 

2.  Neither ankylosis of a knee or hip is demonstrated, 
complete ankylosis of two major joints of an extremity is not 
shown and a lower extremity is not shown to be shortened 3 
1/2 inches or more due to a service connected disability.

3.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

4.  It has not been shown that due to service connected 
disability, there is vision of 20/200 or less in the better 
eye with corrective glasses, or vision of 20/200 or better 
with a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.

5.  It has not been shown that due to a service connected 
disability, the Veteran has the anatomical loss or loss of 
use of a hand or foot, nor is functioning of a hand or foot 
shown to be so limited due to a service connected disability 
that the Veteran would be equally well-served by an 
amputation below the knee or elbow with use of a suitable 
prosthetic appliance.

CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile are not met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in January 2006, the RO advised 
the claimant of the information necessary to substantiate the 
claim at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the January 2006 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statements of 
the case in June 2006 and January 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with actual notice of the information needed to 
prevail in his claim, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment  records, and the Veteran's 
own statements he presented.  He was also afforded VA 
examinations in June 2003, October 2004 and July 2005 that 
contain sufficient clinical evidence to adjudicate the 
Veteran's claim.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 4 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In order to be awarded a certificate of eligibility for 
financial assistance in the purchase of an automobile under 
38 U.S.C.A. § 3901, the evidence must demonstrate a service-
connected disability resulting in the loss, or permanent loss 
of use, of one or both feet or one or both hands; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2008).

The term "loss of use" of a hand or foot is defined by 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2008).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection is in effect for end stage 
renal disease, rated as 100 percent disabling; diabetes 
mellitus, rated as 20 percent disabling, hypertension, rated 
as 10 percent disabling and high frequency hearing loss of 
the left ear and erectile dysfunction, each rated 
noncompensable.  While these ratings demonstrate severe to 
profound service-connected disability, the criteria for the 
benefits sought as set forth above are quite specific, and 
the clinical evidence of record simply does not demonstrate  
that the service connected disability meets any of the 
examples or criteria listed under 38 C.F.R. §§ 3.350 or 3.808 
such as "complete paralysis of the external popliteal nerve 
and consequent foot drop," ankylosis or shortening of a 
lower extremity, or complete ankylosis of two major joints of 
an extremity.  There is also no clinical evidence 
demonstrating that service-connected disability results in 
ankylosis of one or both knees or one or both hips, or the 
visual impairment listed above required for the benefits 
sought.  

As support for the above determination, attention is directed 
to such evidence as June 2003 VA examination showing no 
complaints of numbness or tingling of the lower extremities 
and strong radial and pedal pulses, a March 2004 VA 
outpatient treatment report wherein the Veteran reported no 
joint pains and no weakness or numbness of the extremities; 
an October 2004 VA eye examination that showed best corrected 
acuity of 20/60 in the right eye and 20/20 in the left eye 
with no visual field deficits and no diabetic retinopathy, 
and a July 2005 VA examination noting no pedal edema in the 
extremities.  

Giving appropriate consideration to the Veteran's contentions 
and objective clinical findings described above, the Board 
concludes that the "negative" evidence outweighs the 
"positive" evidence, and that the claim for the benefit 
sought must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The objective 
clinical evidence of record simply does not meet any of the 
examples or criteria listed under 38 C.F.R. § 3.808 for 
entilement to financial assistance in the purchase of an 
automobile or other conveyance /or adaptive equipment for an 
automobile, and the probative value of this evidence 
outweighs that represented by the Veteran's assertions.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra.  
  
ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


